COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jesus Martinez v. The State of Texas

Appellate case number:      01-15-00993-CR

Trial court case number:    1442094

Trial court:                178th District Court of Harris County

        On March 1, 2016, this case was abated and remanded to the trial court to conduct
a hearing within 30 days of that order to determine whether, inter alia, the reporter’s
record was lost or destroyed. On March 1, 2016, the reporter filed an extension request,
in this Court, seeking until March 15, 2016, to file the reporter’s record. On March 4,
2016, and March 7, 2016, the reporter’s record for the pre-sentence investigation report
hearing and the motion to withdraw plea/sentencing hearing were filed in this Court.
       Accordingly, the Court DISMISSES as moot the reporter’s extension request and
sua sponte directs the Clerk of this Court to REINSTATE this case on the Court’s active
docket and to withdraw the Order of Abatement.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this
order. See TEX. R. APP. P. 2, 38.6(a)(2).
        The State’s brief, if any, is ORDERED to be filed within 30 days of the date of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually

Date: March 10, 2016